Citation Nr: 1230192	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected degenerative disc disease of the lumbar spine for the period prior to March 24, 2009, and a rating higher than 20 percent for such disability for the period thereafter.  

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected right lower extremity radiculopathy prior to November 28, 2009, and a rating higher than 20 percent for such disability for the period thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty for training from March 1964 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision (issued in June 2005) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously before the Board in December 2008, September 2009, and September 2010, at which time the increased rating claim involving the service-connected lumbar spine was remanded for further development.  The increased rating claim involving the lumbar spine was most recently remanded for the RO/AMC to obtain treatment records from VA treatment centers and any non-VA provider(s) identified by the Veteran and for the Veteran to be afforded a VA examination to determine whether his neurological symptoms were related to his service-connected lumbar spine disability.  

Following the September 2010 remand, the RO issued a June 2012 rating decision wherein service connection for right lower extremity radiculopathy was established.  While the Veteran has not expressly disagreed with the disability rating assigned to the, now, service-connected right lower extremity radiculopathy disability, the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurological abnormalities are to be evaluated separately under the appropriate diagnostic code.  As such, the Veteran's service-connected right lower extremity radiculopathy disability must be considered in conjunction with evaluation of his service-connected lumbar spine disability and, accordingly, will be discussed in the decision herein.  

The directives of the September 2010 remand have been substantially complied and, thus, the appeal has been returned to the Board for adjudication.  



FINDINGS OF FACT

1.  For the period prior to March 24, 2009, the preponderance of the evidence reflects that the Veteran's service-connected degenerative disc disease of the lumbar spine was manifested by back pain that radiated into his hips and was aggravated by standing for long periods of time or climbing stairs.  Objective examination revealed palpable tenderness in the sacroiliac joint on the right side, but there was no evidence of paraspinous muscle spasm.  The Veteran was able to demonstrate forward flexion to 80 degrees, extension to 5 degrees, left and right lateral bending to 20 degrees, and left and right lateral rotation to 20 degrees, all with pain.  Additional functional limitation due to pain was not shown to any significant degree and there was no evidence of incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  

2.  For the period beginning March 24, 2009, the preponderance of the evidence reflects that the Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by low back pain, with stiffness, fatigue, and weakness.  The evidence shows the Veteran has an antalgic gait, with kyphosis; however, there is no evidence of lumbar lordosis, scoliosis, or reverse lordosis.  There is also no history of hospitalization or surgery.  The Veteran has reported having one incapacitating episode; however, there is no lay or medical evidence that shows his incapacitating episode required bed rest prescribed by a physician and treatment by a physician.  The Veteran is able to demonstrate forward flexion to no less than 43 degrees and lateral flexion and rotation to the left and right to no less than 15 degrees, including with pain.  The Veteran has favorable ankylosis of the lumbar spine as he is unable to extend his back beyond the neural position because of pain.  Additional functional limitation due to pain is not shown to any significant degree.  

3.  For the period prior to November 28, 2009, the preponderance of the evidence reflects that the Veteran's service-connected right lower extremity radiculopathy more nearly approximated a mild disability manifested by subjective complaints of numbness and tingling in his legs, with objective evidence of decreased sensation to light touch in the Veteran's bilateral legs extending from his thighs to his feet.  

4.  For the period beginning November 28, 2009, the preponderance of the evidence reflects that the Veteran's service-connected right lower extremity radiculopathy more nearly approximated a moderately severe disability manifested by subjective complaints of radiating pain the bilateral lower extremities, with right leg numbness and swelling and his right foot flopping with excessive walking.  Despite the subjective complaints of bilateral neurological symptoms, a November 2010 EMG confirmed radiculopathy in only the right lower extremity.  The objective evidence showed a sensory impairment with functional limitation in the right lower extremity manifested by marked weakness in dorsiflexion of the right ankle, decreased sensation in the right lateral foot, moderate, constant pain, moderate paresthesias and dysesthesias, and moderate numbness in the right lower extremity.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected degenerative disc disease of the lumbar spine, for the period prior to March 24, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5237 (2011).

2.  The schedular criteria for a 40 percent disability rating, but no higher, for service-connected degenerative disc disease of the lumbar spine, for the period beginning March 24, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5237 (2011).  

3.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected right lower extremity radiculopathy, for the period prior to November 28, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2011).

4.  The schedular criteria for a 40 percent disability rating, but no higher, for service-connected right lower extremity radiculopathy, for the period beginning November 28, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Review of the record reveals that, in November 2004, prior to the May 2005 rating decision, the Veteran was advised of the information and evidence needed to substantiate his claim of service connection for a lumbar spine disability.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Nevertheless, the Board notes that, in March 2009, the RO sent the Veteran a letter advising him of how disability ratings and effective dates are assigned, in accordance with Dingess/Hartman.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition to the foregoing, the Veteran was afforded several VA examinations in connection with his appeal, including in May 2005, April 2009, November 2009, October 2010, and September 2011.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  Therefore, the Board will proceed with review of the Veteran's claims based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran is seeking an increased rating for his service-connected lumbar spine degenerative disc disease disability (hereinafter "lumbar spine disability"), which includes consideration of his service-connected right lower extremity radiculopathy disability (hereinafter "radiculopathy disability").  

Service connection for lumbar spine degenerative disc disease was established in May 2005, and the RO assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5237, effective November 4, 2004.  

The Veteran disagreed with the disability rating assigned to his service-connected lumbar spine disability and, in June 2009, the RO increased the Veteran's disability rating to 20 percent, effective March 24, 2009.  The Veteran was advised of the grant of an increased rating by a letter and supplemental statement of the case in June 2009 but he did not withdraw his appeal.  Thus, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).  

During the pendency of this claim, the RO granted a separate disability rating for radiculopathy affecting the Veteran's right lower extremity.  See June 2012 rating decision.  Therefore, because evaluation of the Veteran's service-connected lumbar spine disability includes consideration of any associated objective neurologic abnormalities, the Board will consider whether the Veteran's service-connected radiculopathy disability warrants a higher rating.  

As noted, the Veteran's service-connected lumbar spine disability is rated under DC 5003-5237 to represent the degenerative arthritis and lumbosacral strain by which his service-connected disability is manifested.  See 38 C.F.R. § 4.20 (2011).  However, the Veteran's disability is evaluated under the criteria of DC 5237, which provides the rating criteria for lumbosacral or cervical strain.  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a low back disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The Board will proceed to evaluate whether a higher disability rating is warranted prior to March 24, 2009 and for the period thereafter.  

Rating Higher than 10 Percent Prior to March 2009

For the time period prior to March 2009, the pertinent evidence of record includes a May 2005 VA examination report and statements submitted by the Veteran in support of his claim.  

The Veteran has asserted that, due to his service-connected lumbar spine disability, he has difficulty walking, standing, straightening up after sitting, and climbing stairs.  He has also asserted that he was previously told by physicians that he has kyphosis, scoliosis, and degenerative disc disease, and that he believes a rating higher than 10 percent is warranted given that he has abnormal gait, scoliosis, and degenerative disc disease.  See statements from the Veteran dated December 2005, April 2006, and January 2007.  

The evidentiary record also contains a November 2007 treatment record from Dr. R.P., which, in pertinent part, states that the Veteran has limited ability to walk due to his low back, left knee, and right ankle/foot.  The evidentiary record also contains VA outpatient treatment records, which do not contain any relevant evidence needed to evaluate the Veteran's lumbar spine disability.  

The May 2005 VA examination contains information with respect to the severity of the Veteran's service-connected lumbar spine disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examination was inadequate to evaluate the Veteran's lumbar spine disability and, thus, the examination is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's lumbar spine disability.  

At the May 2005 VA examination, the Veteran reported having back pain that radiated into his hips.  He described the severity of his back pain as 6 or 7 out of 10, but he reported that his pain is aggravated by any stair walking or standing for long periods of time.  The Veteran reported that he could not walk any long distance and the VA examiner noted that he uses a cane to ambulate at home.  The Veteran also reported having numbness and tingling in his legs.  

Objective examination revealed that the Veteran had walked with a slow, antalgic, and mildly ataxic gait and that he had exaggerated lumbar lordosis.  There was palpable tenderness in the sacroiliac joint on the right side, but there was no paraspinous muscle spasm noted.  The Veteran was noted to have great difficulty ascending the examination table due to pain and problems with balance, as well as difficulty lying flat on his back due to pain.  The examiner noted there was decreased sensation to light touch in the Veteran's bilateral legs extending from his thighs to his feet.  However, the Veteran denied experiencing any bowel or bladder dysfunction associated with his lumbar spine disability.  

The Veteran was able to demonstrate forward flexion to 80 degrees, extension to 5 degrees, left and right lateral bending to 20 degrees, and left and right lateral rotation to 20 degrees.  The Veteran experienced pain with range of motion in all planes of excursion tested, especially with lateral bending.  The final diagnosis was degenerative disc disease of the lumbar spine with chronic low back pain.  

Based on the foregoing, and after considering all pertinent lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the grant of an initial disability rating higher than 10 percent for service-connected lumbar spine disability prior to March 2009.  Indeed, while the evidence shows that the Veteran's lumbar spine disability is manifested by limited, painful motion, the  evidence does not show that he demonstrated forward flexion to 30 degrees or less during the applicable time period or that he experienced severe muscle spasm or guarding.  

In this regard, the Board notes that, while the Veteran has reported that he was previously told he had kyphosis and scoliosis, the objective evidence of record does not reflect that his service-connected lumbar spine disability is manifested by any abnormal spinal contour, including kyphosis and scoliosis.  Regardless, findings of abnormal spinal contour warrant a higher, 20 percent rating only if they are a result of severe muscle spasm or guarding.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 5.  However, as noted, there is no lay or medical evidence showing that the Veteran's lumbar spine disability was manifested by muscle spasm or guarding during the applicable time period.  

Instead, the evidence of record shows that the Veteran has consistently demonstrated movement of the spine in the planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 80 degrees and a combined range of motion no less than 165 degrees.  These findings warrant a 10 percent rating under the General Rating Formula, but no higher.  Therefore, an initial disability rating higher than 10 percent is not warranted for the Veteran's service-connected lumbar spine disability.  

The Board has considered whether a rating higher than 10 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows the Veteran's service-connected lumbar spine disability was characterized by incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician prior to March 2009.  Therefore, a disability rating higher than 10 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the Veteran reported that his back pain was aggravated by climbing stairs or standing for long periods of time.  The Veteran did not report experiencing any particular additional functional limitation during flare-ups or aggravation of pain and the VA examiner did not estimate any additional functional loss during flare-ups.  The Board finds no prejudice to the Veteran in this regard, however, because the 10 percent rating currently assigned contemplates the Veteran's functional loss due to painful motion.  There is no lay or medical evidence of record that shows the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current rating.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial disability rating higher than 10 percent for service-connected lumbar spine degenerative disc disease.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


Rating Higher than 20 percent from March 2009 

For the time period after March 2009, the pertinent evidence of record includes VA examination reports dated April 2009, November 2009, October 2010, and September 2011 and statements submitted by the Veteran in support of his claim.  

The Veteran has asserted that his service-connected lumbar spine disability is manifested by weakness, which results in an inability to use his legs and feet because of radiating pain.  He has also continued to report that he has difficulty sitting in chairs for long periods of time and that he cannot stand for more than two to three minutes without unbearable pain.  See January 2010 statement from the Veteran.  

The VA examinations conducted in April and November 2009, October 2010, and September 2011 are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's lumbar spine disability, as they contain information with respect to the severity of the Veteran's service-connected lumbar spine disability, and there is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's lumbar spine disability.  

At the April 2009 VA examination, the Veteran reported having fatigue, decreased motion, stiffness, weakness, and spasms associated with his lumbar spine disability.  He also reported having weekly flare-ups of pain, which were precipitated by sitting.  However, he denied having any urinary or fecal incontinence, urinary urgency, retention, frequency, nocturia, obstipation, erectile dysfunction, numbness, paresthesias, or unsteadiness associated with his lumbar spine disability.  The VA examiner also noted that there was no history of hospitalization or surgery and no incapacitating episodes.  

Objective examination revealed the Veteran had an abnormal, antalgic gait and that he had kyphosis, as his posture was stooped.  However, there was no evidence of lumbar lordosis, scoliosis, or reverse lordosis.  There was also no evidence of spasm or muscle atrophy.  The VA examiner noted that there was guarding, painful motion, tenderness, and weakness; however, the examiner stated that these findings were not severe enough to result in abnormal gait or spinal contour.  There was normal muscle tone and the Veteran had active movement against resistance in his hips, knees, ankles, and toes.  

Sensory examination revealed normal sensation to light touch; however, the examiner noted that portions of the neurologic examination were not performed because of the Veteran was unable to sit on the examination table or cross is legs.  There were, however, normal reflexes.  

The Veteran was able to demonstrate forward flexion to 60 degrees, and the examiner noted that his motion was painful, including after repetitive motion.  The other planes of excursion were not reported and the examiner noted that additional limitation after repetition was unable to be tested because the Veteran was unable to stand without falling after flexion was tested.  

At the November 2009 VA examination, the Veteran reported having intermittent low back pain which was aggravated by walking more than 50 feet, sitting for more than 30 minutes, and bending or stooping.  He reported experiencing limitation of motion during flare-ups.  The Veteran reported that his back pain radiated into his bilateral lower extremities, with right leg numbness and swelling and with his right foot flopping with excessive walking.  However, he denied having any bladder or bowel incontinence.  

On objective examination, the Veteran was noted to have a very unstable gait.  There was, however, no point tenderness or spasm noted.  The Veteran was able to demonstrate forward flexion to 45 degrees and lateral bending and rotation to the left and right to 15 degrees.  Nevertheless, the Veteran was unable to extend his back beyond the neural position because of pain.  In fact, the VA examiner noted the Veteran was unable to do the requested maneuvers and repetitions because of instability.  Neurologic examination revealed the Veteran was unable to walk on his tiptoes or heels because of instability and that he could not stand without assistance.  However, the Veteran's sensation was intact, although the examiner noted there was marked weakness in dorsiflexion of the right ankle, with weakness to a lesser degree in the left ankle.  

At the October 2010 VA examination, the Veteran reported having low back pain, with stiffness, fatigue, weakness, decreased range of motion, and numbness.  However, he denied having flare-ups of pain, as he reported that his pain was a constant 6 out of 10.  He did, however, report having one incapacitating episode of low back pain in the previous year, which lasted for three days.  The Veteran denied having any bowel or bladder abnormality, but he reported having erectile dysfunction which the examiner opined was not at least as likely as not related to his low back problem.  

Objective examination revealed a kyphotic posture and slightly decreased lumbar lordosis, with the Veteran reporting having pain with every movement.  The Veteran's gait was noted as antalgic.  There was considerable tenderness over all vertebral spinous process and mild tenderness in the muscles.  The Veteran was able to demonstrate forward flexion to 43 degrees, left lateral flexion to 15 degrees, right lateral flexion to 16 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 16 degrees.  The VA examiner noted that the Veteran lacked 30 degrees of being able to sit in the zero degree position in extension.  There was objective evidence of painful motion in all planes of excursion tested.  The VA examiner noted that repetitive motion was not easily tested due to pain but that strength was reduced and range of motion was reduced by five degrees in all areas of testing.  Neurologic examination revealed decreased sensation in the left medial foot and right lateral foot, as well as slightly decreased ankle jerk on the left.  

At the September 2011 VA examination, the Veteran reported that his back pain was worse and that he continued to have numbness in his anterior right leg from the knee to the ankle.  He also reported having shooting pain down his right leg if he walks too far, as well as occasional numbness in his left ankle.  The Veteran described the severity of his back pain as 6 out of 10, but he stated that his pain can get up to a 10 out of 10.  He stated that his flare-ups occur any time he walks 100 feet and that, during such flare-us, his back pain is unbearable and he is unable to walk.  

On objective examination, the Veteran had an antalgic gait.  He was able to demonstrate forward flexion to 75 degrees, with pain at 70 degrees; right lateral flexion to 20 degrees, with pain at 15 degrees; left lateral flexion to 25 degrees, with pain at 20 degrees; and left and right lateral rotation to 30 degrees, without any objective evidence of pain.  The Veteran's extension was limited to zero degrees.  He was unable to perform repetitive use testing due to knee pain and unstable balance.  There was no evidence of guarding or muscle spasm and the Veteran had normal muscle strength.  The examiner noted that the Veteran's functional loss or impairment included less than normal movement, painful movement, and interference with sitting, standing, or weight-bearing.  In this regard, the examiner noted that the Veteran occasionally uses a wheelchair but constantly uses a cane.  The examiner also noted that the Veteran had intervertebral disc syndrome but has not had any incapacitating episodes in the last 12 months.  There was no evidence of scars or vertebral facture.  

Sensory examination revealed normal sensation to light touch but there was moderate, constant, radiating pain in the right lower extremity, as well as moderate paresthesias and dysesthesias, and moderate numbness.  In the left lower extremity, there was intermittent pain, mild paresthesias and dysesthesias, but no numbness.  The Veteran reported having radiating pain down his right leg to his toes after walking 100 feet.  The examiner noted that a November 2010 electromyography (EMG) revealed a normal left lower extremity, with an abnormal right lower extremity due to mild to moderate radiculopathy originating from L4.  There was no evidence of any other neurologic abnormality related to the thoracolumbar spine.  

Based on the foregoing, the Board finds that, from March 2009, the preponderance of the evidence supports the grant of a 40 percent disability rating, but no higher, as the evidence shows favorable ankylosis of the entire thoracolumbar spine.  In this regard, the General Rating Formula states that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 5.  In this case, the pertinent evidence of record shows that the Veteran is unable to extend his back beyond the neutral position in zero degrees because of pain.  See VA examination reports dated November 2009, October 2010, and September 2011.  The Board notes that the April 2009 VA examiner did not report the Veteran's range of motion in extension because the Veteran was unable to demonstrate any motion after forward flexion was tested.  Nevertheless, the Board finds that the preponderance of the evidence shows that, during the time period beginning March 2009, the Veteran's lumbar spine disability was manifested by unfavorable ankylosis, which warrants a 40 percent rating under the General Rating Formula.  

A higher rating is not warranted, however, because the preponderance of the evidence does not reflect that the Veteran has demonstrated unfavorable ankylosis of the thoracolumbar spine or the entire spine.  Indeed, while the evidence shows that the Veteran's lumbar spine is fixed in extension, there is no indication or evidence that the Veteran's ankylosis results in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the coastal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 5.  

Therefore, the preponderance of the evidence supports the grant of a 40 percent disability rating, but no higher, for the period beginning March 2009.  

The Board has considered whether a rating higher than 40 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, the Veteran had reported experiencing only one incapacitating episode in the previous year, which lasted three days, and there is no lay or medical evidence that shows his incapacitating episode required bed rest prescribed by a physician and treatment by a physician.  Therefore, a disability rating higher than 40 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the Veteran has intermittently reported experiencing flare-ups of pain, which affect his ability to walk, sit, stand, or stoop.  In fact, the September 2011 VA examiner noted that the Veteran's functional impairment and loss consisted of less than normal movement, painful movement, and interference with sitting, standing, or weight-bearing.  Nevertheless, the Board finds that the 40 percent assigned herein contemplates the Veteran's functional loss, as it is based upon evidence showing that his lumbar spine is fixed in extension.  There is no lay or medical evidence of record that shows the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current 40 percent rating.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 40 percent disability rating for service-connected lumbar spine disability, as the evidence shows favorable ankylosis in the lumbar spine, which warrants a 40 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra; General Rating Formula for Diseases and Injuries of the Spine.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Associated Neurological Abnormalities

As noted, in evaluating the Veteran's service-connected lumbar spine disability, the Board must consider any neurological abnormalities associated therewith.  See 38 C.F.R. § 4.71a, General Rating Formula.  

As also noted, service connection for right lower extremity radiculopathy was granted in a June 2012 rating decision.  The RO granted an initial 10 percent disability rating under 38 C.F.R. § 4.124a, DC 8520, effective January 31, 2006, while a 20 percent rating was assigned, effective November 28, 2009.  

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

All neurological findings associated with the Veteran's service-connected lumbar spine disability are summarized above.  However, as a brief summary, the Board notes that the Veteran has consistently lodged complaints of numbness, tingling, and weakness in his legs, with radiating pain down the right leg and occasional numbness in the left ankle.  In addition to the Veteran's subjective complaints, there is intermittent, objective evidence of decreased sensation in the bilateral legs, with decreased sensation in the left medial foot and right lateral foot, as well as slightly decreased ankle jerk on the left.  There is also moderate, radiating pain in the right lower extremity, with moderate paresthesias and dysesthesias, and moderate numbness, as well as intermittent pain and mild paresthesias and dysesthesias in the left lower extremity.  See VA examination reports.  

Despite the foregoing objective clinical evidence, a November 2010 EMG revealed a normal left lower extremity, with an abnormal right lower extremity due to mild to moderate radiculopathy originating from L4.  The November 2010 EMG is considered the most competent, credible, and probative evidence as to the neurologic abnormalities experienced by the Veteran in conjunction with his service-connected lumbar spine disability.  Therefore, the Board will only consider the subjective and objective evidence of neurologic symptoms affecting the right lower extremity.  

In evaluating whether a rating higher than 10 percent is warranted prior to November 2009, the Board notes that the pertinent evidence, inclusive of the May 2005 and April 2009 VA examinations, show that the Veteran reported having numbness, tingling, and weakness in his legs, while objective examination only revealed decreased sensation to light touch in the bilateral legs at the May 2005 VA examination.  Sensation to light touch was intact at the April 2009 VA examination and the examiner was unable to conduct further neurologic testing due to the Veteran's inability to sit on the examination table or cross his legs.  

Based on the foregoing, the Board finds that the evidence dated prior to November 2009 reflects neurologic symptoms that are no more than mild and do not warrant a rating higher than 10 percent under DC 8520.  A higher rating is not warranted because the evidence does not reflect symptoms that more nearly approximate a moderate, moderately severe, or severe incomplete paralysis disability, as there is only evidence of intermittent, decreased sensation in the lower extremities.  

In evaluating whether a rating higher than 20 percent is warranted for the time period beginning November 2009, the Board notes that the pertinent evidence, inclusive of the VA examinations dated November 2009, October 2010, and September 2011, show that the Veteran experienced marked weakness in dorsiflexion of the right ankle, with a lesser degree of weakness in the left ankle.  There is also evidence of decreased sensation in the bilateral feet, with slight ankle jerk on the left, with evidence of pain, paresthesias, and dysesthesias in the bilateral lower extremities.  Despite the foregoing evidence, the preponderance of the pertinent evidence does not contain any evidence of muscle atrophy in the lower extremities or evidence of complete paralysis.  In addition, the November 2010 EMG only confirmed radiculopathy in the right lower extremity.  

Given the evidence of marked weakness of the right ankle in dorsiflexion, decreased sensation in the right foot, and the evidence of moderate, constant pain, moderate paresthesias and dysesthesias, and moderate numbness in the right lower extremity, the Board finds that the Veteran's service-connected right lower extremity radiculopathy manifested by a sensory impairment with functional limitation in the right ankle, which more nearly approximates a moderately severe disability as contemplated by DC 8520 and warrants a 40 percent rating, but no higher, for the time period beginning November 2009.  Indeed, despite the foregoing, the evidence does not reflect that the Veteran's radiculopathy is manifested by marked muscular atrophy or any other findings which more nearly approximate severe, incomplete paralysis or complete paralysis of the sciatic nerve.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial disability rating higher than 10 percent for service-connected right lower extremity radiculopathy.  However, the preponderance of the evidence supports the grant of a 40 percent disability rating, but no higher, from November 28, 2009.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Extra-schedular Consideration

The Board has considered whether this issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's lumbar spine and right lower extremity radiculopathy are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's decreased, lumbar spine painful motion, and sensory impairment with functional limitation due to right radiculopathy are all contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his lumbar spine and right lower extremity radiculopathy disabilities, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilzied for his lumbar spine or radiculopathy disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the evidence shows that the Veteran was fully employed as a security job throughout the pendency of this appeal until he quit his job in September 2011.  During the appeal, the Veteran variously reported missing work two times but no more than three weeks in the year prior to the April and November 2009 VA examinations.  However, he has consistently reported that his job involved sitting at a desk and he has reported needing a comfortable or ergonomic chair.  See VA examination reports dated May 2005, October 2010, and September 2011.  The April 2009 VA examiner stated that the Veteran's lumbar spine disability had significant effects on the Veteran's ability to work, as it resulted in increased absenteeism due to problems lifting, carrying, weakness, fatigability, decreased strength, and lower extremity pain, while the September 2011 VA examiner noted that the Veteran's lumbar spine disability affected his ability to work, as he could only sit in a comfortable chair and was unable to walk very far, bend, or reach.  

While the Veteran elected to quit his job in September 2011, the preponderance of the evidence shows that he was able to maintain his job despite increased lumbar spine and right radiculopathy symptoms, as his job involved sitting.  The Board notes that the Veteran has reported having difficulty sitting for more than 30 minutes; however, the Veteran reported that he would be able to do his job with a comfortable or ergonomic chair and there is no indication that he obtained an appropriate chair prior to quitting his job.  Regardless, the Board notes that it is clear the Veteran's service-connected lumbar spine and right radiculopathy disabilities have some affect on his employability; however, the Board finds that any such affect is contemplated by the disability ratings currently assigned to his service-connected lumbar spine and right radiculopathy disabilities.  As such, the evidence does not show that the Veteran was unemployable due to his service-connected disabilities, and further discussion of a TDIU is not necessary.  


ORDER

Entitlement to an initial disability rating higher than 10 percent for service-connected degenerative disc disease of the lumbar spine, for the period prior to March 24, 2009, is denied.  

For the time period beginning March 24, 2009, a 40 percent disability rating is warranted for service-connected degenerative disc disease of the lumbar spine.  

Entitlement to an initial disability rating higher than 10 percent for service-connected right lower extremity radiculopathy, for the time period prior to November 28, 2009, is denied.  

For the time period beginning November 28, 2009, a 40 percent disability rating is warranted for service-connected right lower extremity radiculopathy.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


